Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0948
                       Lower Tribunal No. 20-20627
                          ________________


             Gerardo Sanchez and Victoria Hurtado,
                                 Appellants,

                                     vs.

         Citizens Property Insurance Corporation, et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Mark Blumstein, Judge.

     Middagh Law, PLLC and Richard K.E. Middagh; LDP Law &
Associates, PA, and Lawrence D. Popritkin (Coral Springs), for appellants.

    Shutts & Bowen LLP and George N. Meros, Jr., and Amber Stoner
Nunnally (Tallahassee); Russell S. Kent (Tallahassee), for appellees.


Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Carlile v. Game & Fresh Water Fish Comm’n, 354 So.
2d 362, 365 (Fla. 1977) (“The so called ‘sword-wielder’ doctrine applies only

in those cases where the official action complained of has in fact been or is

being performed in the county where the suit is filed, or when the threat of

such action in said county is both real and imminent.”); Dep’t of Lab. & Emp.

Sec. v. Lindquist, 698 So. 2d 299, 302 (Fla. 2d DCA 1997) (stating that

“sword-wielder doctrine requires that the agency’s threat of action must be

real and imminent rather than contingent and anticipatory to qualify as an

exception to the general rule of venue”); Fla. Pub. Serv. Comm’n v. Triple A

Enters., Inc., 387 So. 2d 940, 942 (Fla. 1980) (holding sword-wielder

exception did not apply because threat of official action “was neither real nor

imminent” where Public Service Commission sent letter to plaintiffs advising

their business was operating without commission’s authorization and stating

that if operations did not cease within five days injunction would be sought,

but commission never sought threatened injunction).




                                      2